DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/17/2021 have been received and entered into the case. Claims 11 and 17 have been canceled. Claims 1-10 and 12-16 are pending, claims 1-6 and 13-16 have been withdrawn, and claims 7-10 and 12 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claim 11 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 11 has been canceled.
Rejections under nonstatutory double patenting are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2009/0186057 A1; 7/23/2009.) in view of Nicholson et al (Microbiol Mol Biol Rev. 2000;64(3):548–72.) and Soni (www.fda.gov. 2015;1-66.).
The instant claims recite a method for cleansing and rejuvenating mammalian skin, exposed to environmental pollutants and UV radiation, said method comprising step of topically administering an effective dose of a composition containing probiotic bacterial Bacillus coagulans MTCC 5856 to mammals in need of such effect.
Farmer teaches therapeutic methods comprising administering a composition containing Bacillus coagulans to a human or animal (para 0065), wherein a typical therapeutic composition contains in a one gram dosage formulation from 103 to 1012 of viable Bacillus bacterium or bacterial spore (para 0057, 0067), and administration is using a cream, lotion, gel, oil, ointment, suspension, and powder (para 0014, 0065). Example 9 of Farmer demonstrates a method for treating or preventing acne vulgaris comprising a composition containing B. coagulans is applied daily as a skin care product for removing excess dirt and oil and for preventing opportunistic infection of the skin (para 0116), wherein the composition includes pharmaceutically / cosmeceutically acceptable excipients (para 0117), and the composition is a cream (para 0118).

Farmer does not teach the claimed bacterial deposit number (claims 7-8), the claimed environmental pollutants and UV radiation (claims 7 and 9), and the claimed probiotic bacteria property (claim 10).
However, Farmer does teach therapeutic methods comprise the administration of Bacillus coagulans. Soni teaches that Bacillus coagulans MTCC 5856 (the strain of Soni appears to be Bacillus coagulans MTCC 5856 is a spore forming thermo tolerant bacterium with a long history of being used as a probiotic (p.5 para 2). In addition, Nicholson teaches resistance of Bacillus endospores to extreme terrestrial and extraterrestrial environments (Title), wherein endospores from Bacillus species are known to be highly resistant to adverse factor such as toxic chemicals and UV radiation (p.553).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bacillus coagulans MTCC 5856 since Farmer discloses therapeutic methods comprise topical administration of Bacillus coagulans for treating skin disorders, and Soni discloses Bacillus coagulans MTCC 5856 shows a positive outcome for treating allergic skin disease. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Bacillus coagulans MTCC 5856 with a reasonable expectation of success.

Response to Arguments
Applicant argues that Farmer discloses the use of extracellular metabolite of Bacillus coagulans for use in the treatment of acne in Example 9 and not the probiotic per se as disclosed in the instant application. Furthermore, Farmer does not mention the strain of Bacillus coagulans to be MTCC 5856. It is well known in the scientific art, that biological effects of probiotics and products thereof are strain specific and the effect produced by one strain cannot be generalized among genera, species, and strains.
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, Soni is relied upon to demonstrate Bacillus coagulans MTCC 5856. Soni does teach Bacillus coagulans MTCC 5856 is used to treat allergic skin disease. Thus, before the effective filing date of the claimed invention, an ordinary skill in the art would incorporate Bacillus coagulans MTCC 5856 in the therapeutic methods of Farmer  since Farmer discloses methods comprise topical administration of Bacillus coagulans for treating skin disorders, and Soni discloses Bacillus coagulans MTCC 5856 shows a positive outcome for treating allergic skin disease.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651